Citation Nr: 9930778	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to Agent 
Orange during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel



INTRODUCTION

The veteran's active military service extended from July 1965 
to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died in May 1998, at the age of 52.  The 
immediate cause of death was respiratory failure due to acute 
lymphoblastic leukemia.  No other medical condition was 
listed as a condition contributing to death but not resulting 
in the underlying cause of death.

3.  The veteran was not service connected for any disability.

4.  There is no competent medical evidence of lymphoblastic 
leukemia during the veteran's active military service or 
during the first post service year.

5.  There is no medical opinion linking the veteran's fatal 
lymphoblastic leukemia to his active military service, or to 
alleged Agent Orange exposure during service.

6.  The fatal lymphoblastic leukemia was not the result of 
disease or injury during the veteran's active military 
service.


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for the cause of the veteran's death, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.312 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the surviving spouse of the veteran, contends 
that the RO committed error in denying service connection for 
the cause of the veteran's death.  She argues that the 
veteran was exposed to Agent Orange during  service in 
Vietnam. She avers that as a result of this exposure the 
veteran developed his fatal leukemia. 

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1999).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  
Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
Darby v. Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

In this case, the death certificate shows that the veteran 
died in May 1998, at the age of 52.  There was no autopsy.  
The immediate cause of death was listed as respiratory 
failure due to acute lymphoblastic leukemia.  No other 
medical disorder was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  During the veteran's lifetime he was not 
service connected for any medical disability.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, that is, acute 
lymphoblastic leukemia, may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1999).  Leukemia 
may be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 3.309 
(1999).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a presumptive 
disease within the presumptive period of time for service 
connection is sufficient to render the claim for service 
connection for the presumptive disease well-grounded.  Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).   Put another way, 
"where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (1999).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1997) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1999).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  Also "the Secretary has found that the 
credible evidence against an association between leukemia and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist."  See Notice, 61 Fed.Reg. at 
41445 (1996).

As noted earlier, the three elements of a "well grounded" 
claim for service connection are (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. 

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically, the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).  

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a presumptive 
disease within the appropriate presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In the present case, a copy of the veteran's discharge 
papers, DD 214, are of record.  They reveal that the veteran 
was awarded the Vietnam Service Medal.  However, they also 
reveal that the veteran served in the Navy and his primary 
assignment was in the engineering department of an aircraft 
carrier.  As such, there is serious doubt whether the veteran 
actually served in the Republic of Vietnam within the meaning 
of 38 C.F.R. § 3.307 (a)(6)(iii) (1999).  While the veteran's 
ship served in the waters offshore of Vietnam there is no 
indication that his duty involved "duty or visitation in the 
Republic of Vietnam."

A few of the veteran's service medical records are of record.  
Specifically, his May 1968 separation examination report is 
of record.  There is no indication that the veteran had 
lymphoblastic leukemia during service or during the first 
year after he separated from service.  

As noted above, the death certificate shows that the veteran 
died May 1998, at the age of 52.  There was no autopsy.  The 
immediate cause of death was listed as respiratory failure 
due to acute lymphoblastic leukemia.  No other medical 
disorder was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death. 
The approximate interval between onset and death was noted to 
be approximately 2 weeks for the acute lymphoblastic 
leukemia.

In September 1998 the veteran's private physician submitted a 
letter which stated that the veteran "presented with severe 
bone pain, now onset anemia, new onset thrombocytopenia, 
splenomegaly, and bibasilar atelectasis in May  1998.  He was 
subsequently found to have acute lymphoblastic leukemia.  . .  
Acute lymphoblastic leukemia is a [sic] accelerated form of 
non-Hodgkin's lymphoma with extension into the bone marrow, 
thus I conclude that it has a direct link to the non-
Hodgkin's lymphomas.  These have been possibly connected to 
various toxic exposures.  As mentioned above, acute 
lymphoblastic leukemia is a markedly accelerated form of 
lymphoma."  

As we noted above, the following diseases warrant presumptive 
service connection on the basis of Agent Orange exposure 
during active service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  The record shows that the veteran 
died of acute lymphoblastic leukemia, which is not one of the 
diseases listed above warranting a presumption of service 
incurrence if shown following the requisite service in 
Vietnam.  The physician's letter confirms the diagnosis of 
leukemia.  While the physician indicates that the acute 
lymphoblastic leukemia is a "form of" and has a "direct 
link" to non-Hodgkin's lymphoma, nonetheless the diagnosis 
of lymphoblastic leukemia is the one that is confirmed.  

Acute lymphoblastic leukemia is not one of the diseases 
specified in 38 C.F.R. § 3.309(e) .  Without evidence of one 
of the specified diseases, the claim for cause of death on 
the presumptive basis of exposure to Agent Orange cannot be 
well grounded.   38 C.F.R. § 3.309(e) (1999); Darby v. Brown, 
10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

Also, there is absolutely no competent medical evidence that 
the veteran had leukemia during active service or within the 
first year after his separation from service.  The evidence 
of record reveals that the diagnosis of acute lymphoblastic 
leukemia was made in 1998 which was over two decades after 
the veteran separated from active service.  As such, service 
connection cannot be granted on a direct or a presumptive 
basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again we note the September 1998 letter from the veteran's 
private physician which states that the veteran "presented 
with severe bone pain, now onset anemia, new onset 
thrombocytopenia, splenomegaly, and bibasilar atelectasis in 
May  1998.  He was subsequently found to have acute 
lymphoblastic leukemia.  . .  Acute lymphoblastic leukemia is 
a [sic] accelerated form of non-Hodgkin's lymphoma with 
extension into the bone marrow, thus I conclude that it has a 
direct link to the non-Hodgkin's lymphomas.  These have been 
possibly connected to various toxic exposures.  As mentioned 
above, acute lymphoblastic leukemia is a markedly accelerated 
form of lymphoma."  

The physician's letter relates the veteran's fatal acute 
lymphoblastic leukemia to non-Hodgkin's lymphoma and to 
"various toxic exposures."  This letter does not 
specifically relate the veteran's leukemia to exposure to 
Agent Orange.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) addressed the terminology used in 
medical opinions in the case of Bloom v. West.  In the Bloom 
case the Court held that a medical opinion using the term 
could without supporting clinical data or other rationale was 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  However, the Court went on to 
state that word parsing in medical nexus cases has created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus element.  The Court 
went on to explain that no template is possible in such 
cases.  Rather the key is the clinical data or rationale 
involved.  Opinions which are unsupported or unexplained are 
considered too speculative to provide the required medical 
nexus.  Bloom v. West, 12 Vet. App. 185 (1999).

In the present case the veteran may not be presumed to have 
been exposed to Agent Orange.  The appellant has not 
submitted any evidence to support this alleged exposure.  
Most importantly, the appellant has submitted a letter from a 
physician which does not relate the veteran's fatal leukemia 
to the veteran's military service.  Rather the letter relates 
the fatal acute lymphoblastic leukemia generally to toxins 
and to non-Hodgkin's lymphoma.  The physician does not 
provide much, if any rationale for the opinions expressed.  

The appellant has submitted no competent medical evidence 
which in any way relates the veteran's fatal acute 
lymphoblastic leukemia to the veteran's active service or to 
Agent Orange exposure during service.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well-grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well-grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make the claim for 
service connection for the cause of the veteran's death well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the duty to assist when a 
claim is not well grounded.  However, the United States Court 
of Appeals for Veterans Claims has determined that the cited 
provisions of M21-1 are not substantive but merely 
interpretive rules.  Morton v. West, 12 Vet. App. 477 (1999).


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

